Exhibit 10.5
EXECUTION COPY


AFFILIATE GUARANTY
THIS AFFILIATE GUARANTY (as the same may be amended, restated, supplemented or
otherwise modified from time to time, this “Guaranty”) is made as of May 9, 2016
by and among Weatherford International plc, an Irish public limited company (the
“Parent”) and each of the Subsidiaries of the Parent listed on the signature
pages hereto (the Parent and each such listed Subsidiary, each an “Initial
Guarantor”) and those additional Subsidiaries of the Parent that become parties
to this Guaranty by executing a supplement hereto (a “Guaranty Supplement”) in
the form attached hereto as Annex I (such additional Subsidiaries, together with
the Initial Guarantors, the “Guarantors”), in favor of JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”), for the benefit of
itself and the other holders of the Guaranteed Obligations (as defined in the
Credit Agreement described below) (all such holders, the “Guaranteed Parties”).
Unless otherwise defined herein, capitalized terms used herein and not defined
herein shall have the respective meanings ascribed to such terms in the Credit
Agreement (as defined below).
W I T N E S S E T H :
WHEREAS, Weatherford International Ltd., a Bermuda exempted company
(“WIL-Bermuda”), certain other Borrowers named therein, the Parent, the Lenders
named therein, the Issuing Banks named therein, the Swingline Lenders named
therein and the Administrative Agent entered into that certain Credit Agreement
dated as of October 15, 2010 (as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”);
WHEREAS, in connection with the Existing Credit Agreement (a) each of (i)
Parent, as successor by merger of Weatherford International Ltd., a Swiss joint
stock corporation, into Parent with Parent surviving and (ii) Weatherford
International, LLC, a Delaware limited liability company (“WIL-Delaware”) and
successor by conversion of Weatherford International, Inc., a Delaware
corporation, into WIL-Delaware with WIL-Delaware surviving, entered into that
certain Guaranty Agreement dated as of October 15, 2010, in favor of JPMorgan
Chase Bank, N.A., as Administrative Agent, for the benefit of the “Guaranteed
Parties” (as defined therein), to guaranty the repayment of the “Guaranteed
Obligations” (as defined therein), and (b) the Parent (together with
WIL-Delaware, the “Existing Guarantors”) entered into that certain Guaranty
Agreement dated as of June 17, 2014, in favor of JPMorgan Chase Bank, N.A., as
Administrative Agent, for the benefit of the “Guaranteed Parties” (as defined
therein), to guaranty the repayment of the “Guaranteed Obligations” (as defined
therein) (each such Guaranty Agreement referred to as an “Existing Guaranty”
and, collectively, the “Existing Guarantees”);
WHEREAS, certain parties to the Existing Credit Agreement have agreed to enter
into that certain Amended and Restated Credit Agreement of even date herewith
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Parent, WIL-Bermuda, certain
other Subsidiaries of the Parent from time to time party thereto as Borrowers
(together with WIL-Bermuda, collectively, the “Borrowers”), the financial
institutions from time to time party thereto as Lenders (collectively, the
“Lenders”), the Issuing Banks and Swingline Lenders from time to time party
thereto and the Administrative Agent which, among other things, re-evidences a
portion of the outstanding obligations under the Existing Credit Agreement and
provides, subject to the terms and conditions thereof, for additional extensions
of credit and other financial accommodations to be made by the Lenders and
Issuing Banks to or for the benefit of the Borrowers;
WHEREAS, each Existing Guarantor wishes to reaffirm its obligations under the
terms of its Existing Guaranty and wishes to amend and restate the terms of such
Existing Guaranty as this Guaranty;




ACTIVE 214265930v.13
Affiliate Guaranty
Revolving Credit Facility



--------------------------------------------------------------------------------








WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement on the terms therein that each of the Guarantors
(including the Existing Guarantors) execute and deliver this Guaranty, whereby
each of the Guarantors, without limitation and with full recourse, shall
guarantee the payment and performance when due of all Guaranteed Obligations;
WHEREAS, without limitation or prejudice to any and all rights and remedies
available to any Guaranteed Party against any Guarantor hereunder (or under any
other Loan Document) on a joint and several liability basis, as fully set forth
in the Loan Documents, the Guaranteed Parties acknowledge that the guarantee of
the Guaranteed Obligations by the Parent, the publicly-traded parent company and
direct and indirect owner of all the WIL-Ireland Group’s assets and operations,
provides the greatest economic protection to the Guaranteed Parties in the case
of an Event of Default; and
WHEREAS, in consideration of the direct and indirect financial and other support
and benefits that the Borrowers have provided, and such direct and indirect
financial and other support and benefits as the Borrowers may in the future
provide, to the Guarantors, and in consideration for the increased ability of
each Guarantor, as an Affiliate of the Borrowers, to benefit from borrowings
made by the Borrowers pursuant to the Credit Agreement and the flexibility
provided by the Credit Agreement for each Guarantor to do so, and in order to
induce the Lenders, the Issuing Banks, the Swingline Lenders and the
Administrative Agent to enter into the Credit Agreement, and to make the Loans
and the other financial accommodations to the Borrowers and to issue the Letters
of Credit on the terms described in the Credit Agreement, each of the Guarantors
is willing to guarantee the Guaranteed Obligations;
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1. Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants to each Lender (including any Swingline Lender), each
Issuing Bank and the Administrative Agent as of the date of this Guaranty,
giving effect to the consummation of the transactions contemplated by the Loan
Documents on the Effective Date, and thereafter on each date as required by
Section 5.02 of the Credit Agreement that:


(a)Such Guarantor (i) is a company, corporation, partnership, unlimited
liability company or entity having limited liability that is duly organized (or
in the case of any English, Australian, British Virgin Islands or Bermuda
Guarantor, duly incorporated) or formed, validly existing and, to the extent
applicable, in good standing under the laws of the jurisdiction of its
incorporation or formation, (ii) has the corporate, partnership or other power
and authority to own its property and to carry on its business as now conducted
and (iii) is duly qualified as a foreign corporation or other foreign entity to
do business and is in good standing in every jurisdiction in which the failure
to be so qualified would, together with all such other failures of the
Guarantors to be so qualified or in good standing, have a Material Adverse
Effect.


(b)Such Guarantor has the corporate or other power and authority to execute,
deliver and perform its obligations hereunder and under the other Loan Documents
to which it is a party and to consummate the Transactions, and all such action
has been duly authorized by all necessary corporate, partnership or other
proceedings on its part or on its behalf. Each Loan Document to which it is a
party has been duly and validly executed and delivered by or on behalf of such
Guarantor and constitutes valid and legally binding agreements of such Guarantor
enforceable against such Guarantor in accordance with the terms hereof, and the
Loan Documents to which such Guarantor is a party, when duly executed and
delivered by or on behalf of such Guarantor, shall constitute valid and legally
binding obligations of such Guarantor enforceable in accordance with the
respective terms thereof and of this Guaranty, except, in each case (a) as may
be limited by bankruptcy,


2
ACTIVE 214265930v.13
Affiliate Guaranty
Revolving Credit Facility



--------------------------------------------------------------------------------







insolvency, examinership, administration, reorganization, moratorium, fraudulent
transfer or other similar laws relating to or affecting the enforcement of
creditors’ rights generally, and by general principles of equity which may limit
the right to obtain equitable remedies (regardless of whether such
enforceability is a proceeding in equity or at law) and (b) as to the
enforceability of provisions for indemnification and the limitations thereon
arising as a matter of law or public policy.


(c)    No authorization, consent, approval, license or exemption of, or filing
or registration with, any Governmental Authority is necessary to have been made
or obtained by such Guarantor for the valid execution, delivery and performance
by such Guarantor of this Guaranty or any other Loan Document to which it is a
party or the consummation of the Transactions, except those that have been
obtained and are in full force and effect and such matters relating to
performance as would ordinarily be done in the ordinary course of business after
the Effective Date or any other date on which such Guarantor becomes a party
hereto, as applicable.


(d)    Neither the execution, delivery and performance by such Guarantor of this
Guaranty or the other Loan Documents to which it is a party, nor compliance with
the terms and provisions thereof, nor the extensions of credit contemplated by
the Loan Documents, nor the consummation of the Transactions (i) will breach or
violate any applicable Requirement of Law, (ii) will result in any breach or
violation of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien prohibited
hereunder upon any of its property or assets pursuant to the terms of, (x) the
Existing Senior Notes or any Existing Senior Notes Indenture or (y) any other
indenture, agreement or other instrument to which it or any of its Restricted
Subsidiaries is party or by which any property or asset of it or any of its
Restricted Subsidiaries is bound or to which it is subject, except for breaches,
violations and defaults under clauses (d)(i) and (d)(ii)(y) that collectively
for the Guarantors would not have a Material Adverse Effect, or (v) will violate
any provision of the organizational and/or constitutional documents or by-laws
of such Guarantor.
    
(e)    In the case of Weatherford Australia Pty Limited (ACN 008 947 395) only
(i) it is a wholly owned subsidiary of the Parent, (ii) it is not party to any
other Loan Document as trustee and does not hold any property as trustee, (iii)
it is Solvent and it is not presumed to be or taken to be insolvent under
applicable law, and (iv) it is not prevented by Chapter 2E or Part 2J or other
provision of the Corporations Act 2001 (Cth) of Australia from entering into and
performing any of the Loan Documents.    


(f)    In the case of any Guarantor incorporated under the laws of Luxembourg (a
“Luxembourg Guarantor”):


(i)    such Luxembourg Guarantor’s head office (administration centrale), the
place of its effective management (siège de direction effective) and (for the
purposes of the European Insolvency Regulation) (as defined below) the centre of
its main interests (centre des intérêts principaux) are located at the place of
its registered office (siège statutaire) in Luxembourg;


(ii)    such Luxembourg Guarantor is not subject to insolvency proceedings such
as bankruptcy (faillite), insolvency, winding-up, liquidation, moratorium,
controlled management (gestion contrôlée), suspension of payment (sursis de
paiement), voluntary arrangement with creditors (concordat préventif de la
faillite), fraudulent conveyance, general settlement with creditors,
reorganization or similar order or proceedings affecting the rights of creditors
generally and any proceedings in jurisdictions other than Luxembourg having
similar effects; and


3
ACTIVE 214265930v.13
Affiliate Guaranty
Revolving Credit Facility



--------------------------------------------------------------------------------







(iii)    all legal requirements of the Luxembourg law of 31 May 1999 on
domiciliation of the companies, as amended, have been complied with by such
Luxembourg Guarantor.


(g)    In the case of Precision Drilling Services Netherlands B.V. (the
“Specified Dutch Guarantor”):


(i)    the “centre of main interests” (as such term is used in article 3(1) of
the European Insolvency Regulation) of the Specified Dutch Guarantor is situated
in the Netherlands;


(ii)    the Specified Dutch Guarantor does not have an “establishment” (as such
term is used in article 2(h) of the European Insolvency Regulation) situated
outside the Netherlands; and
in each case, the Specified Dutch Guarantor shall not, without the prior written
consent of the Administrative Agent, take any action that shall cause its
“centre of main interests” to be situated outside the Netherlands, or cause it
to have an “establishment” situated outside the Netherlands.
In addition to the foregoing, each of the Guarantors covenants that, until
Payment in Full, it will, and, if necessary and permitted under applicable law,
will cause (to the extent it can so cause) the Parent and each Borrower to,
fully comply with those covenants and agreements of the Parent and the Borrowers
applicable to such Guarantor set forth in the Credit Agreement.


For purposes of this Section 1, the following term shall have the following
meaning:
“European Insolvency Regulation” shall mean Council Regulation (EC) No 1346/2000
of 29 May 2000 on insolvency proceedings.
SECTION 2. The Guaranty. Each of the Guarantors hereby irrevocably and
unconditionally guarantees, jointly and severally with the other Guarantors, the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Guaranteed Obligations (under and as
defined in the Credit Agreement), which include, without limitation, (i) the
principal of and interest on each Loan made to any Borrower pursuant to the
Credit Agreement, (ii) obligations owing under or in connection with Letters of
Credit, (iii) all other amounts payable by the Borrowers under the Credit
Agreement and the other Loan Documents, and (iv) all Swap Obligations and
Banking Services Obligations owing to one or more Lenders or their respective
Affiliates; provided, however, that the definition of “Guaranteed Obligations”
for the purpose of this Guaranty shall not create any guarantee by any Guarantor
of (or grant of security by any Guarantor to support, if applicable) any
Excluded Swap Obligations of such Guarantor. Upon the failure by any Borrower to
pay punctually any such amount or perform such obligation, subject to any
applicable grace or notice and cure period, each of the Guarantors agrees that
it shall forthwith on demand pay such amount or perform such obligation at the
place and in the manner specified in the Credit Agreement or the relevant other
Loan Document, Swap Agreement evidencing Swap Obligations or any agreement
evidencing Banking Services Obligations (a “Banking Services Agreement”) as the
case may be. Each of the Guarantors hereby agrees that this Guaranty is an
absolute, irrevocable and unconditional guaranty of payment and is not a
guaranty of collection.


SECTION 3. Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged (save where such
release and discharge is expressly contemplated by Section 4 below) or otherwise
affected by:


4
ACTIVE 214265930v.13
Affiliate Guaranty
Revolving Credit Facility



--------------------------------------------------------------------------------









(i)any extension, renewal, settlement, indulgence, compromise, waiver or release
of or with respect to the Guaranteed Obligations or any part thereof or any
agreement relating thereto, or with respect to any obligation of any other
Guarantor or any other guarantor of any of the Guaranteed Obligations, whether
(in any such case) by operation of law or otherwise, or any failure or omission
to enforce any right, power or remedy with respect to the Guaranteed Obligations
or any part thereof or any agreement relating thereto, or with respect to any
obligation of any other Guarantor or any other guarantor of any of the
Guaranteed Obligations;


(ii)any modification or amendment of or supplement to the Credit Agreement, any
Swap Agreement evidencing Swap Obligations, Banking Services Agreement or any
other Loan Document, including, without limitation, any such amendment which may
increase the amount of, or the interest rates applicable to, any of the
Guaranteed Obligations guaranteed hereby;


(iii)any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;


(iv)any change in the corporate, partnership, limited liability company or other
existence, structure or ownership of any Borrower or any other Guarantor or any
other guarantor of any of the Guaranteed Obligations, or any insolvency,
bankruptcy, receivership, examinership, administration, liquidation,
reorganization or other similar proceeding in any jurisdiction affecting any
Borrower or any other guarantor of the Guaranteed Obligations, or any of their
respective assets or any resulting release or discharge of any obligation of any
Borrower or any other guarantor of any of the Guaranteed Obligations;


(v)the existence of any claim, setoff or other rights which such Guarantor may
have at any time against any Borrower, any other Guarantor or any other
guarantor of any of the Guaranteed Obligations, the Administrative Agent, any
Guaranteed Party or any other Person, whether in connection herewith or in
connection with any unrelated transactions, provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;


(vi)the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against any Borrower, any other Guarantor or any other guarantor of any of the
Guaranteed Obligations, for any reason related to the Credit Agreement, any Swap
Agreement evidencing Swap Obligations, any Banking Services Agreement or any
other Loan Document, or any provision of applicable law, decree, order or
regulation purporting to prohibit the payment by any Borrower, any other
Guarantor or any other guarantor of the Guaranteed Obligations, of any of the
Guaranteed Obligations or otherwise affecting any term of any of the Guaranteed
Obligations;


(vii)the enforceability or validity of this Guaranty or any part thereof with
respect to any other Guarantor, or any provision of applicable law, decree,
order or regulation purporting to prohibit the payment by any other Guarantor or
any other guarantor of the Guaranteed Obligations, or any of the Guaranteed
Obligations;


5
ACTIVE 214265930v.13
Affiliate Guaranty
Revolving Credit Facility



--------------------------------------------------------------------------------







(viii)    the failure of the Administrative Agent to take any steps to perfect
and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Guaranteed Obligations, if any;


(ix)    the election by, or on behalf of, any one or more of the Guaranteed
Parties, in any proceeding instituted under Chapter 11 of Title 11 of the United
States Code (11 U.S.C. 101 et seq.) (or any successor statute, the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code or any
other applicable federal, state, provincial, municipal, local or foreign law
relating to such matters;


(x)    any borrowing or grant of a security interest by any Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code or any other
applicable federal, state, provincial, municipal, local or foreign law relating
to such matters;


(xi)    the disallowance, under Section 502 of the Bankruptcy Code or any other
applicable federal, state, provincial, municipal, local or foreign law relating
to such matters, of all or any portion of the claims of the Guaranteed Parties
or the Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;


(xii)    the failure of any other Guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or


(xiii)    any other act or omission to act or delay of any kind by the Borrower,
any other Guarantor or any other guarantor of the Guaranteed Obligations, the
Administrative Agent, any Guaranteed Party or any other Person or any other
circumstance whatsoever which might, but for the provisions of this Section 3,
constitute a legal or equitable discharge or limitation of any Guarantor’s
obligations hereunder or otherwise reduce, release, prejudice or extinguish its
liability under this Guaranty.


SECTION 4. Continuing Guarantee; Discharge Only Upon Payment In Full;
Reinstatement In Certain Circumstances. Each of the Guarantors’ obligations
hereunder shall constitute a continuing and irrevocable guarantee of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until Payment in Full, at which time, subject to all the foregoing
conditions, the guarantees made hereunder shall automatically terminate. Without
limiting the foregoing and notwithstanding anything herein or in any other Loan
Document to the contrary, the obligations of any individual Guarantor under this
Guaranty shall automatically terminate to the extent provided in and in
accordance with Sections 11.01(e) and 11.21 of the Credit Agreement. In
connection with the foregoing, the Administrative Agent shall execute and
deliver to such Guarantor or such Guarantor’s designee, at such Guarantor’s
expense, any documents or instruments that such Guarantor shall reasonably
request from time to time to evidence such termination. If at any time any
payment of the principal of or interest on any Loan, other Guaranteed Obligation
or any other amount payable by any Borrower or by the Parent or any Restricted
Subsidiary under the Credit Agreement, any Swap Agreement evidencing Swap
Obligations, any Banking Services Agreement or any other Loan Document
(including a payment effected through exercise of a right of setoff) is
rescinded, or is or must be otherwise restored or returned upon the insolvency,
bankruptcy, receivership, examinership, administration, liquidation or
reorganization of any Borrower or otherwise (including pursuant to any
settlement entered into by a Guaranteed Party in its discretion), each of the
Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time. The
parties hereto acknowledge and agree that each of the Guaranteed Obligations
shall be due and payable in the same currency as such Guaranteed Obligation is
denominated, but if currency control or exchange regulations are imposed in the
country that issues such currency with the result that such currency (the
“Original Currency") no longer exists or the relevant Guarantor is not able to
make payment in such Original Currency, then all payments


6
ACTIVE 214265930v.13
Affiliate Guaranty
Revolving Credit Facility



--------------------------------------------------------------------------------







to be made by such Guarantor hereunder in such currency shall instead be made
when due in Dollars in an amount equal to the Dollar Equivalent (as of the date
of payment) of such payment due, it being the intention of the parties hereto
that each Guarantor takes all risks of the imposition of any such currency
control or exchange regulations.


SECTION 5. General Waivers; Additional Waivers.


(a)General Waivers. Each of the Guarantors irrevocably waives acceptance hereof,
presentment, demand or action on delinquency, protest, the benefit of any
statutes of limitations and, to the fullest extent permitted by law, any notice
not provided for herein or under the other Loan Documents, as well as any
requirement that at any time any action be taken by any Person against any
Borrower, any other guarantor of the Guaranteed Obligations, or any other
Person.


(b)Additional Waivers. Notwithstanding anything herein to the contrary, each of
the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives, to the fullest extent permitted by law:


(i)    any right it may have to revoke this Guaranty as to future indebtedness
or notice of acceptance hereof;


(ii)    (1) notice of acceptance hereof; (2) notice of any Loans, Letters of
Credit or other financial accommodations made or extended under the Loan
Documents or the creation or existence of any Guaranteed Obligations; (3) notice
of the amount of the Guaranteed Obligations, subject, however, to each
Guarantor’s right to make inquiry of the Administrative Agent and the Guaranteed
Parties to ascertain the amount of the Guaranteed Obligations at any reasonable
time; (4) notice of any adverse change in the financial condition of any
Borrower or of any other fact that might increase such Guarantor’s risk
hereunder; (5) notice of presentment for payment, demand, protest, and notice
thereof as to any instruments among the Loan Documents; (6) notice of any
Default or Event of Default; and (7) all other notices (except if such notice is
specifically required to be given to such Guarantor hereunder or under the Loan
Documents) and demands to which each Guarantor might otherwise be entitled;


(iii)    its right, if any, to require the Administrative Agent and the other
Guaranteed Parties to institute suit against, or to exhaust any rights and
remedies which the Administrative Agent and the other Guaranteed Parties have or
may have against, the other Guarantors or any third party, or against any
collateral provided by the other Guarantors or any third party; and each
Guarantor further waives any defense arising by reason of any disability or
other defense (other than the defense that Payment in Full has occurred) of the
other Guarantors or by reason of the cessation from any cause whatsoever of the
liability of the other Guarantors in respect thereof;


(iv)    (a) any rights to assert against the Administrative Agent and the other
Guaranteed Parties any defense (legal or equitable), set-off, counterclaim, or
claim which such Guarantor may now or at any time hereafter have against the
other Guarantors or any other party liable to the Administrative Agent and the
other Guaranteed Parties; (b) any defense, set-off, counterclaim, or claim, of
any kind or nature, arising directly or indirectly from the present or future
lack of perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor; (c) any defense such Guarantor has to
performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: (1) the impairment or suspension of the Administrative
Agent’s and the other Guaranteed Parties’ rights or remedies against the other
guarantor of the Guaranteed Obligations; (2) the alteration by the
Administrative Agent and the


7
ACTIVE 214265930v.13
Affiliate Guaranty
Revolving Credit Facility



--------------------------------------------------------------------------------





 
other Guaranteed Parties of the Guaranteed Obligations; (3) any discharge of the
other Guarantors’ obligations to the Administrative Agent and the other
Guaranteed Parties by operation of law as a result of the Administrative Agent’s
and the other Guaranteed Parties’ intervention or omission; or (4) the
acceptance by the Administrative Agent and the other Guaranteed Parties of
anything in partial satisfaction of the Guaranteed Obligations; and (d) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement thereof, and any act which shall defer or delay the
operation of any statute of limitations applicable to the Guaranteed Obligations
shall similarly operate to defer or delay the operation of such statute of
limitations applicable to such Guarantor’s liability hereunder; and


(v)    any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
Guaranteed Parties; or (b) any election by the Administrative Agent and the
other Guaranteed Parties under the Bankruptcy Code, to limit the amount of, or
any collateral securing, its claim against the Guarantors.


(c)    Texas Waivers. Without limiting any other waiver or provision, each
Guarantor hereby expressly waives, to the maximum extent permitted by applicable
law, each and every right to which it may be entitled by virtue of the
suretyship laws of the State of Texas or any other state in which it may be
located, including any and all rights it may have pursuant to Rule 31 of the
Texas Rules of Civil Procedure and Section 17.001, Section 43.002 and Section
43.003 of the Texas Civil Practice and Remedies Code.


(d)    California Waivers. Without limiting any other waiver or provision, each
Guarantor waives, to the maximum extent permitted by law, all benefits or
defenses directly or indirectly arising under California Civil Code §§ 2787,
2799, 2808, 2815, 2819, 2820, 2821, 2822, 2838, 2839, 2847, 2848, and 2855,
Chapter 2 of Title 14 of the California Civil Code, and California Code of Civil
Procedure §§ 580a, 580b, 580c, 580d, and 726 or any similar laws of any other
applicable jurisdiction. The reference to certain provisions of California law
is not intended to imply any application of California law to this Guaranty.


SECTION 6. Subordination of Subrogation. Until Payment in Full, the Guarantors
(a) shall have no right of subrogation with respect to such Guaranteed
Obligations and (b) waive any right to enforce any remedy which the Issuing
Bank, any of the Guaranteed Parties or the Administrative Agent now have or may
hereafter have against any Borrower, any endorser or any guarantor of all or any
part of the Guaranteed Obligations or any other Person and until such time the
Guarantors waive any benefit of, and any right to participate in, any security
or other collateral given to the Guaranteed Parties to secure the payment and/or
performance of all or any part of the Guaranteed Obligations or any other
liability of any Borrower to the Guaranteed Parties. Should any Guarantor have
the right, notwithstanding the foregoing, to exercise its subrogation rights
prior to Payment in Full, each Guarantor hereby expressly and irrevocably (i)
subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Guarantor may have to the payment in full in cash of the Guaranteed Obligations
until Payment in Full and (ii) waives any and all defenses available to a
surety, guarantor or accommodation co-obligor until Payment in Full. Each
Guarantor acknowledges and agrees that this subordination is intended to benefit
the Administrative Agent and the Guaranteed Parties and shall not limit or
otherwise affect such Guarantor’s liability hereunder or the enforceability of
this Guaranty (or any rights and obligations among or against any other
Guarantor or the Borrowers upon Payment in Full), and that the Administrative
Agent, the Guaranteed Parties and their respective successors and assigns are
intended third party beneficiaries of the waivers and agreements set forth in
this Section 6.


8
ACTIVE 214265930v.13
Affiliate Guaranty
Revolving Credit Facility



--------------------------------------------------------------------------------





    
SECTION 7. Contribution with Respect to Guaranteed Obligations.


(a)To the extent that any Guarantor shall make a Guarantor Payment and in the
absence of any other express written agreement among one or more Obligors then,
following Payment in Full, such Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by:


(i)WIL-Ireland within sixty (60) days after written demand by the Guarantor for
its Guaranty Loss Amount; then


(ii)if WIL-Ireland fails to satisfy its obligations, in whole or in part, under
(i) above, WWH within thirty (30) days after written demand by the Guarantor for
its Guaranty Loss Amount (such demand only being made after the time period in
(i) above has elapsed); then


(iii)to the extent WIL-Ireland and WWH fail to satisfy their obligations, in
whole or in part, under (i) and (ii) above, each Specified Guarantor, based upon
the ratio of each such other Specified Guarantor’s Allocable Amount to the
aggregate of all Specified Guarantors’ Allocable Amounts, within fifteen (15)
days after written demand by the Specified Guarantor for its Guaranty Loss
Amount (such demand only being made after the time periods in (i) and (ii) above
have elapsed) after, for such calculation purposes, netting amounts that would
otherwise be payable by and among any two Specified Guarantors.
It is the intent of the parties that WIL-Ireland and WWH will fully satisfy
their obligations if called upon under this Section 7, and both WIL-Ireland and
WWH hereby agree to take all reasonable actions to do so including, without
limitation, selling assets, liquidating subsidiaries and otherwise obtaining
funding (to the extent available). If a Guarantor fails to satisfy its
respective obligation, in whole or in part, in the time period prescribed, for
the benefit of the other Guarantors, the provisions of this Section 7 will be
applied eliminating, in whole or in part, the nonperforming Guarantor. For the
avoidance of doubt, no Guarantor shall be relieved of any obligations under this
Section 7 in the event it fails to satisfy its respective obligations to any
other Guarantor; rather, each such Guarantor that makes a contribution and
indemnification payment shall be entitled to seek recovery from any other
Guarantors that failed to fulfill their obligations hereunder; provided,
however, (i) WIL-Ireland shall not have a claim for a Guaranty Loss Amount
against any other Guarantor, (ii) WWH shall not have a claim for a Guaranty Loss
Amount against any Guarantor other than WIL-Ireland, and (iii) a Specified
Guarantor shall not have a claim for a Guaranty Loss Amount against any
Guarantor other than WIL-Ireland, WWH, or another Specified Guarantor.


(b)    As used in this Section 7 the following terms shall have the following
meaning:


(i)“Allocable Amount” means, with respect to any Person, the amount equal to the
excess of the fair market value of its property over the total liabilities of
such Person determined as of the Effective Date; provided, however, Allocable
Amount will be adjusted as and when agreed between the parties to take into
account persons who become or cease to be Specified Guarantors after the
Effective Date;


(ii)“Guaranty Loss Amount” means the monetary value of any and all claims,
damages, costs, expenses or other losses (plus arm’s-length interest on such
value) incurred or suffered by a Guarantor as a result of making a Guarantor
Payment after taking into account any contributions, reimbursements or other
payments received from any other person (including under this Section 7) with
respect to such Guarantor Payment;


9
ACTIVE 214265930v.13
Affiliate Guaranty
Revolving Credit Facility



--------------------------------------------------------------------------------







(iii)    “Guarantor Payment” means a payment (which shall include any amounts
setoff pursuant to Section 17) under this Guaranty or the taking or use of any
Collateral under any other Loan Document; and


(iv)    “Specified Guarantor” means any Guarantor other than WIL-Ireland and
WWH.


(c)    This Section 7 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 7 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.


(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.


(e)    The rights of the indemnifying Guarantors against other Guarantors under
this Section 7 shall be exercisable upon Payment in Full, and are intended to
reflect the concept of indemnity and contribution among guarantors of an
obligation that would otherwise exist under New York law. Nothing in this
Section 7, however, shall negate or otherwise modify the rights of subrogation
of a Guarantor against a Borrower.


SECTION 8. Certain Limitation of Guaranty. Notwithstanding any other provision
of this Guaranty to the contrary the amount guaranteed by each Guarantor
hereunder shall be limited to the extent, if any, required so that its
obligations hereunder shall not be subject to avoidance under Section 548 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law. In
determining the limitations, if any, on the amount of any Guarantor’s
obligations hereunder pursuant to the preceding sentence, it is the intention of
the parties hereto that any rights of subrogation, indemnification or
contribution which such Guarantor may have under this Guaranty, any other
agreement or applicable law shall be taken into account.


10
ACTIVE 214265930v.13
Affiliate Guaranty
Revolving Credit Facility



--------------------------------------------------------------------------------







SECTION 9. Luxembourg Limitations.


(a)    The payment obligation of any Luxembourg Guarantor for the obligations of
any other Guarantor that is not a Subsidiary of such Luxembourg Guarantor, shall
be limited at any time, with no double counting, to an aggregate amount not
exceeding the higher of:


(i)ninety five per cent. (95%) of the Luxembourg Guarantor’s own funds (capitaux
propres) (as referred to in Annex 1 of the Luxembourg regulation dated 18
December 2015 defining the form and the content of the balance sheet and profit
and loss account layouts (the “Regulation”) and implementing among others
article 34 of the Luxembourg law dated 19 December 2002 concerning the trade and
companies register and the accounting and annual accounts of undertakings, as
amended (the “2002 Law”)) and subordinated debt (dette subordonnée) (excluding,
however, any amounts borrowed by such Luxembourg Guarantor as per section (b)
below), as at the date of this Guaranty; and


(ii)ninety five per cent. (95%) of the Luxembourg Guarantor’s own funds
(capitaux propres) (as referred to in Annex 1 of the Regulation implementing
among others article 34 of the 2002 Law) and subordinated debt (dette
subordonnée) (excluding, however, any amounts borrowed by such Luxembourg
Guarantor as per section (b) below), as at the date of a guarantee payment under
this Guaranty.


(b)    The limitation set forth in this clause (b) shall not apply to any
amounts borrowed under the Credit Agreement and made directly or indirectly
available, in any form whatsoever, to the Luxembourg Guarantor or to any of its
direct or indirect Subsidiaries.


SECTION 10. Norwegian Limitations. The Norwegian Financial Agreements Act shall
not apply to this Guaranty, except as required by § 2-2 of the Financial
Agreements Act (if applicable). The liability of each Guarantor incorporated in
Norway in its capacity as Guarantor (each a “Norwegian Guarantor”)  shall be
limited to USD $1,793,855,555, plus any interest, default interest, commissions,
charges, fees and expenses due under any Guaranteed Obligation. Notwithstanding
any other provision of this Guaranty to the contrary, the obligations and
liabilities of any Norwegian Guarantor under this Guaranty shall be limited by
such mandatory provisions of sections 8-7 and/or 8-10 of the Norwegian Limited
Liability Companies Act of 13 June 1997 (the “Act”) regarding restrictions on a
Norwegian limited liability company’s ability to grant guarantees, loans,
security or other financial assistance. The obligations of the Norwegian
Guarantors shall only be limited to the extent this is required from time to
time, and the Norwegian Guarantors shall be liable to the fullest extent
permitted by the Act as amended from time to time.


SECTION 11. Swiss Financial Assistance.


(a)    If and to the extent that a payment in fulfilling the Guaranteed
Obligations under this Guaranty any Guarantor organized under the laws of
Switzerland (the “Swiss Guarantors”) would, at the time payment is due, under
Swiss law and practice (inter alia, prohibiting capital repayments or
restricting profit distributions) not be permitted, in particular if and to the
extent that such Swiss Guarantor guarantees obligations other than obligations
of one of its subsidiaries (i.e., obligations of its direct or indirect parent
companies (up-stream guarantee) or sister companies (cross-stream guarantee))
(such obligations, “Restricted Obligations”), then such obligations and payment
amount shall from time to time be limited to the amount permitted to be paid;
provided that such limited amount shall at no time be less than such Swiss
Guarantor’s profits and reserves available for distribution as dividends (being
the balance sheet profits and any reserves available for this purpose, in each
case in accordance with Article 798 of the Swiss Federal Code of Obligations) at
the time or times payment under or pursuant to this Guaranty is


11
ACTIVE 214265930v.13
Affiliate Guaranty
Revolving Credit Facility



--------------------------------------------------------------------------------







requested from such Swiss Guarantor, and further provided that such limitation
(as may apply from time to time or not) shall not (generally or definitively)
free such Swiss Guarantor from payment obligations hereunder in excess thereof,
but merely postpone the payment date therefor until such times as payment is
again permitted notwithstanding such limitation. Any and all indemnities and
guarantees contained in the Loan Documents including, in particular, Section
4.02(b) of the Credit Agreement shall be construed in a manner consistent with
the provisions herein contained.


(b)    In respect of Restricted Obligations, each Swiss Guarantor shall:


(i)    if and to the extent required by applicable law in force at the relevant
time:


(ii)    subject to any applicable double taxation treaty, deduct Swiss
anticipatory tax (Verrechnungssteuer; “Swiss Withholding Tax”) at the rate of
35% (or such other rate as in force from time to time) from any payment made by
it in respect of Restricted Obligations;


(iii)    pay any such deduction to the Swiss Federal Tax Administration; and


(iv)    notify the Administrative Agent that such a deduction has been made and
provide the Administrative Agent with evidence that such a deduction has been
paid to the Swiss Federal Tax Administration, all in accordance with Section
4.02(a) and Section 4.02(f) of the Credit Agreement; and


(v)    to the extent such a deduction is made, not be obliged to either gross-up
in accordance with Section 4.02(a) of the Credit Agreement or Section 19(a) of
this Guaranty or indemnify any of the Guaranteed Parties in accordance with
Section 4.02(b) of the Credit Agreement in relation to any such payment made by
it in respect of Restricted Obligations unless grossing-up is permitted under
the laws of Switzerland then in force.


(c)    If and to the extent requested by the Administrative Agent and if and to
the extent this is from time to time required under Swiss law (restricting
profit distributions), in order to allow the Guaranteed Parties to obtain a
maximum benefit from the relevant Swiss Guarantor’s liabilities under this
Guaranty, each Swiss Guarantor undertakes to promptly implement all such
measures and/or to promptly obtain the fulfillment of all prerequisites allowing
it to promptly make the requested payment(s) hereunder from time to time,
including the following:


(i)    preparation of an up-to-date audited balance sheet of such Swiss
Guarantor;


(ii)    confirmation of the auditors of such Swiss Guarantor that the relevant
amount represents the maximum freely distributable profits;


(iii)    approval by a quotaholders’ meeting of such Swiss Guarantor of the
resulting profit distribution; and


(iv)    to the extent permitted by applicable law, write up any of the assets of
the relevant Swiss Guarantor that are shown in its balance sheet with a book
value that is significantly lower than the market value of the assets and
provided that such write-up would not have materially adverse tax consequences
for such Swiss Guarantor or any of its affiliates.


SECTION 12. Stay of Acceleration. If acceleration (in accordance with the
provisions of the Credit Agreement, any Swap Agreement evidencing Swap
Obligations, any Banking Services Agreement or any other Loan Document, as
applicable) of the time for payment of any amount payable by any


12
ACTIVE 214265930v.13
Affiliate Guaranty
Revolving Credit Facility



--------------------------------------------------------------------------------







Borrower under the Credit Agreement, or any counterparty under any Swap
Agreement evidencing Swap Obligations, any Banking Services Agreement or any
other Loan Document is stayed upon the insolvency, bankruptcy, administration or
reorganization of any Borrower or any of such Borrower’s Affiliates, all such
amounts otherwise subject to acceleration (but for such stay) under the terms of
the Credit Agreement, any Swap Agreement evidencing Swap Obligations, any
Banking Services Agreement or any other Loan Document shall nonetheless be
payable by each of the Guarantors hereunder forthwith on demand by the
Administrative Agent.


SECTION 13. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Section 11.02 of the Credit
Agreement with respect to the Administrative Agent at its notice address therein
and, with respect to any Guarantor, in the care of Weatherford International,
LLC, as provided and at the notice address set forth in the Credit Agreement, or
such other address or telecopy number as such party may hereafter specify for
such purpose in accordance with the provisions of Section 11.02 of the Credit
Agreement.


SECTION 14. No Waivers. No failure or delay by the Administrative Agent or any
Guaranteed Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies provided in this Guaranty,
the Credit Agreement, any Swap Agreement evidencing Swap Obligations, any
Banking Services Agreement and the other Loan Documents shall be cumulative and
not exclusive of any rights or remedies provided by law.


SECTION 15. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the Guaranteed Parties and their respective successors
and permitted assigns, provided, that, except in a transaction permitted
pursuant to the Credit Agreement, no Guarantor shall have any right to assign
its rights or obligations hereunder without the consent of the Administrative
Agent, and any such assignment in violation of this Section 15 shall be null and
void; and in the event of an assignment of any amounts payable under the Credit
Agreement, any Swap Agreement evidencing Swap Obligations, any Banking Services
Agreement or the other Loan Documents in accordance with the respective terms
thereof, the rights hereunder, to the extent applicable to the indebtedness so
assigned, shall be transferred with such indebtedness. This Guaranty shall be
binding upon each of the Guarantors and their respective successors and assigns.


SECTION 16. Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a Guaranty
Supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by each of the Guarantors and the Administrative Agent
(it being understood and agreed that any Guaranty Supplement providing for the
addition of a Guarantor organized under the laws of a new Specified Jurisdiction
may modify this Guaranty to incorporate any provisions specific to the
applicable laws of such Specified Jurisdiction, as agreed to between such new
Guarantor and the Administrative Agent).


SECTION 17. Governing Law; Jurisdiction; Waiver of Jury Trial.


(a)    THIS GUARANTY, INCLUDING THE SUBMISSION TO JURISDICTION AS SET OUT
HEREIN, SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.


(b)    If a Guarantor incorporated under the laws of the Netherlands is
represented by an attorney in connection with the signing and/or execution of
this Guaranty or any other agreement, deed or document referred to in or made
pursuant to this Guaranty, it is hereby expressly acknowledged and accepted by
the other parties to this


13
ACTIVE 214265930v.13
Affiliate Guaranty
Revolving Credit Facility



--------------------------------------------------------------------------------





Guaranty that the existence and extent of the attorney’s authority and the
effects of the attorney’s exercise or purported exercise of his or her authority
shall be governed by the laws of the Netherlands.


(c)    Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the United States District
Court for the Southern District of New York (or the state courts sitting in the
Borough of Manhattan in the event the Southern District of New York lacks
subject matter jurisdiction), and any appellate court from any thereof, in any
suit, action or proceeding arising out of or relating to this Guaranty or any
other Loan Document, or for recognition or enforcement of any judgment, and each
Guarantor hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. Each
party hereto agrees that a final, non-appealable judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty or any other Loan Document (including this Section 17) shall affect any
right that any Guaranteed Party may otherwise have to bring any suit, action or
proceeding relating to this Guaranty or any other Loan Document against any
Guarantor or its properties in the courts of any jurisdiction.


(d)    Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty or any other Loan Document in any
court referred to in paragraph (c) of this Section. Each Guarantor hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.    


(e)    Each party to this Guaranty irrevocably consents to service of process in
the manner provided for notices in Section 13 of this Guaranty other than by
facsimile, and each Guarantor (i) that is a domestic Obligor hereby appoints
Weatherford International, LLC as its agent for service of process and (ii) that
is a foreign Obligor hereby irrevocably designates CT Corporation System, 111
8th Avenue, New York, New York 10011, as the designee, appointee and agent of
such foreign Obligor to receive, for and on behalf of such foreign Obligor,
service of process in the State of New York, in each case in any suit, action or
proceeding arising out of or relating to this Guaranty or any other Loan
Document. Nothing in this Guaranty or any other Loan Document will affect the
right of any party to this Guaranty to serve process in any other manner
permitted by law.


(f)    Each Guarantor agrees that any suit, action or proceeding brought by any
Guarantor or any of their respective Subsidiaries relating to this Guaranty or
any other Loan Document against any Guaranteed Party or any Affiliate of a
Guaranteed Party shall be brought exclusively in the United States District
Court for the Southern District of New York (or the state courts sitting in the
Borough of Manhattan in the event the Southern District of New York lacks
subject matter jurisdiction), and any appellate court from any thereof, unless
no such court shall accept jurisdiction.


(g)    The Administrative Agent hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York (or the state courts
sitting in the Borough of Manhattan in the event the Southern District of New
York lacks subject matter jurisdiction), and any appellate court from any
thereof, in any suit, action or proceeding arising out of or relating to this
Guaranty or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may


14
ACTIVE 214265930v.13
Affiliate Guaranty
Revolving Credit Facility



--------------------------------------------------------------------------------





be heard and determined in such New York State court or, to the extent permitted
by law, in such Federal court. Each of the parties hereto agrees that a final,
non-appealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law


(h)    The Administrative Agent hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty or any other Loan
Document in any court referred to in paragraph (f) of this Section. The
Administrative Agent hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court


(i)    To the extent that any Guarantor has or hereafter may acquire any
immunity from jurisdiction of any court or from set-off or any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, such Guarantor hereby irrevocably waives such immunity in respect of
its obligations under the Loan Documents.


(j)    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY, THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


SECTION 18. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.


SECTION 19. Taxes, Expenses of Enforcement, Etc.


15
ACTIVE 214265930v.13
Affiliate Guaranty
Revolving Credit Facility



--------------------------------------------------------------------------------







(a)    Taxes.


(i)    Any and all payments by or on account of any obligation of a Guarantor
hereunder or under any promissory note or application for a Letter of Credit
shall be made free and clear of and without deduction for any Indemnified Taxes
or Other Taxes; provided that if such Guarantor shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (A) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Recipient receives an amount equal to the sum it would have received had no
such deductions been made, (B) such Guarantor shall make such deductions and
(C) such Guarantor shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.


(ii)    As soon as practical after any payment of Indemnified or Other Taxes by
any Guarantor to a Governmental Authority, such Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(iii)    The Guarantors, jointly and severally, shall indemnify the each
Recipient, within twenty (20) days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by such Recipient on or with
respect to any payment by or on account of any obligation of a Guarantor
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that the Guarantors
shall not be liable for any penalties, interest or expenses that result from the
failure of the Recipient to notify the Guarantors of the Indemnified Taxes or
Other Taxes within a reasonable period of time after becoming aware of such
Indemnified or Other Taxes. A certificate as to the amount of such payment or
liability delivered to the Guarantors by a Recipient shall be presumed correct
absent manifest error.


(iv)    By accepting the benefits hereof, each Recipient agrees that it will
comply with Section 4.02 of the Credit Agreement as if it were a Lender.


(v)    If the Administrative Agent or a Recipient determines, in its sole
discretion, that it has received a refund of any Taxes paid by a Guarantor or
with respect to which such Guarantor has paid additional amounts pursuant to
this Section 19, it shall pay over such refund to the Guarantor (but only to the
extent of indemnity payments made, or additional amounts paid, by the Guarantor
under this Section 19 with respect to the Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent or such Recipient and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Guarantor, upon the
request of the Administrative Agent or such Recipient, agrees to repay promptly
the amount paid over to the Guarantor (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority with respect to such
amount) to the Administrative Agent or such Recipient in the event the
Administrative Agent or such Recipient is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Recipient to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Guarantor or any other Person.




16
ACTIVE 214265930v.13
Affiliate Guaranty
Revolving Credit Facility



--------------------------------------------------------------------------------







(b)    Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the other Guaranteed Parties for any reasonable and
documented costs and out-of-pocket expenses (including attorneys’ fees) paid or
incurred by the Administrative Agent or any other Guaranteed Party in connection
with the collection and enforcement of amounts due under the Loan Documents,
including without limitation this Guaranty, to the extent such costs and
expenses are reimbursable pursuant to the terms of Section 11.03 of the Credit
Agreement unless otherwise agreed in accordance with the terms of the Loan
Documents.


SECTION 20. Setoff. If an Event of Default shall have occurred and be continuing
and all or any part of the Guaranteed Obligations have become due and payable
(by acceleration or otherwise), each Credit Party and the Administrative Agent
may, without notice to any Guarantor and regardless of the acceptance of any
security or collateral for the payment hereof, set off and apply toward the
payment of all or any part of the Guaranteed Obligations any and all deposits
(general or special, time or demand, provisional or final and in whatever
currency denominated at any time held) and other obligations at any time owing
by such Guaranteed Party or the Administrative Agent or any of their Affiliates
to or for the credit or the account of any Guarantor against any of and all the
Guaranteed Obligations, irrespective of whether or not such Guaranteed Party or
the Administrative Agent shall have made any demand under this Guaranty. The
rights of each Guaranteed Party or the Administrative Agent under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Guaranteed Party or the Administrative Agent may have.


SECTION 21. Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of the Borrowers, the
other Guarantors and any and all endorsers and/or other guarantors of all or any
part of the Guaranteed Obligations, and of all other circumstances bearing upon
the risk of nonpayment of the Guaranteed Obligations, or any part thereof, that
diligent inquiry would reveal, and each Guarantor hereby agrees that none of the
Guaranteed Parties or the Administrative Agent shall have any duty to advise
such Guarantor of information known to any of them regarding such condition or
any such circumstances. In the event any Guaranteed Party or the Administrative
Agent, in its sole discretion, undertakes at any time or from time to time to
provide any such information to a Guarantor, such Guaranteed Party or the
Administrative Agent shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which such Guaranteed Party or the Administrative Agent, pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor.


SECTION 22. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.


SECTION 23. Merger. This Guaranty and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and,
except as expressly provided in Section 28 hereof, supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.


SECTION 24. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.


SECTION 25. Judgment Currency. The obligation of each Guarantor to make payments
on any Obligation to the Lenders, to any Issuing Bank or to the Administrative
Agent hereunder in any currency (the “first currency”)


17
ACTIVE 214265930v.13
Affiliate Guaranty
Revolving Credit Facility



--------------------------------------------------------------------------------







is of the essence and shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any other
currency (the “second currency”) except to the extent to which such tender or
recovery shall result in the effective receipt by the applicable Lender, the
applicable Issuing Bank or the Administrative Agent of the full amount of the
first currency payable, and accordingly the primary obligation of each Guarantor
shall be enforceable as an alternative or additional cause of action for the
purpose of recovery in the second currency of the amount (if any) by which such
effective receipt shall fall short of the full amount of the full currency
payable and shall not be affected by a judgment being obtained for any other sum
due hereunder.


SECTION 26. Keepwell. Each Qualified ECP Guarantor (as defined below) hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Guarantor to honor all of its obligations under this Guaranty in respect
of Specified Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 26 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 26 or otherwise under this Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 26 shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents. Each Qualified ECP Guarantor intends that
this Section 26 constitute, and this Section 26 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As
used herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Specified Swap Obligation or such
other Person as constitutes an ECP and can cause another Person to qualify as an
ECP at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.


SECTION 27. Counterparts. This Guaranty may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Guaranty. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Guaranty and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


SECTION 28. Amendment and Restatement of Existing Guarantees; Reaffirmation of
Existing Guarantors. This Guaranty amends and restates in its entirety each
Existing Guaranty; provided that this Guaranty is in no way intended to
constitute a novation of any obligations owed by any Existing Guarantor to the
Guaranteed Parties under any such Existing Guaranty, all of which are hereby
reaffirmed, ratified and confirmed.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




18
ACTIVE 214265930v.13
Affiliate Guaranty
Revolving Credit Facility



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.
[SIGNATURE PAGES TO FOLLOW]


Signature Page to RCF Affiliate Guaranty

--------------------------------------------------------------------------------





                
AUSTRALIA INITIAL GUARANTOR
                            
 
 
 
 
WEATHERFORD AUSTRALIA PTY LIMITED
 
 
 
By:
/s/ Chu Yuen Fai
 
Name:
Chu Yuen Fai
 
Title:
Director
 
 
 
 
 
 
 
WEATHERFORD AUSTRALIA PTY LIMITED
 
 
 
 
By:
/s/ Robert Degasperis
 
Name:
Robert Degasperis
 
Title:
Director
 
 
 



Signature Page to RCF Affiliate Guaranty

--------------------------------------------------------------------------------







BERMUDA INITIAL GUARANTORS
                            
 
WEATHERFORD INTERNATIONAL HOLDING
 
(BERMUDA) LTD.
 
 
 
By:
 /s/ Yazid Jamil Khalil Abu Khalid Altamimi
 
Name:
Yazid Jamil Khalil Abu Khalid Altamimi
 
Title:
Vice President

 
 
 
 
 
 
 
WEATHERFORD PANGAEA HOLDING LTD.
 
 
 
 
By:
 /s/ Yazid Jamil Khalil Abu Khalid Altamimi
 
Name:
Yazid Jamil Khalil Abu Khalid Altamimi
 
Title:
Vice President

 
 
 
 
 
 
 
SABRE DRILLING LTD.
 
 
 
 
By:
 /s/ Yazid Jamil Khalil Abu Khalid Altamimi
 
Name:
Yazid Jamil Khalil Abu Khalid Altamimi
 
Title:
Vice President

 
 
 
 
 
 
 
KEY INTERNATIONAL DRILLING COMPANY
 
LIMITED
 
 
 
 
By:
/s/ Maximiliano Alberto Kricorian Sanchez Moreno
 
Name:
Maximiliano Alberto Kricorian Sanchez Moreno
 
Title:
Director
 
 
 
 
 
 
 
WEATHERFORD BERMUDA HOLDINGS LTD.
 
 
 
 
By:
 /s/ Yazid Jamil Khalil Abu Khalid Altamimi
 
Name:
Yazid Jamil Khalil Abu Khalid Altamimi
 
Title:
Vice President




Signature Page to RCF Affiliate Guaranty

--------------------------------------------------------------------------------









WEATHERFORD INTERNATIONAL LTD.
 
By:
 /s/ Yazid Jamil Khalil Abu Khalid Altamimi
Name:
Yazid Jamil Khalil Abu Khalid Altamimi
Title:
Vice President






Signature Page to RCF Affiliate Guaranty

--------------------------------------------------------------------------------







            
                        
WEATHERFORD SERVICES, LTD.
 
By:
 /s/ Yazid Jamil Khalil Abu Khalid Altamimi
Name:
Yazid Jamil Khalil Abu Khalid Altamimi
Title:
Vice President




                


Signature Page to RCF Affiliate Guaranty

--------------------------------------------------------------------------------







BRITISH VIRGIN ISLANDS INITIAL GUARANTORS
                            
 
WEATHERFORD DRILLING INTERNATIONAL
 
HOLDINGS (BVI) LTD.
 
 
 
By:
 /s/ Yazid Jamil Khalil Abu Khalid Altamimi
 
Name:
Yazid Jamil Khalil Abu Khalid Altamimi
 
Title:
Vice President

 
 
 
 
 
 
 
WEATHERFORD DRILLING INTERNATIONAL
 
(BVI) LTD.
 
 
 
 
By:
 /s/ Yazid Jamil Khalil Abu Khalid Altamimi
 
Name:
Yazid Jamil Khalil Abu Khalid Altamimi
 
Title:
Vice President and Secretary

 
 
 
 
 
 
 
LAND DRILLING ASSET HOLDINGS INC.
 
 
 
 
By:
 /s/ Yazid Jamil Khalil Abu Khalid Altamimi
 
Name:
Yazid Jamil Khalil Abu Khalid Altamimi
 
Title:
Vice President

 
 
 
 
 
 
 
WEATHERFORD HOLDINGS (BVI) LTD.
 
 
 
 
By:
 /s/ Yazid Jamil Khalil Abu Khalid Altamimi
 
Name:
Yazid Jamil Khalil Abu Khalid Altamimi
 
Title:
President and General Manager
 
 
 
 
 
 
 
WEATHERFORD OIL TOOL MIDDLE EAST
 
LIMITED
 
 
 
 
By:
 /s/ Yazid Jamil Khalil Abu Khalid Altamimi
 
Name:
Yazid Jamil Khalil Abu Khalid Altamimi
 
Title:
President



Signature Page to RCF Affiliate Guaranty

--------------------------------------------------------------------------------









                        
WEATHERFORD COLOMBIA LIMITED
 
By:
 /s/ Yazid Jamil Khalil Abu Khalid Altamimi
Name:
Yazid Jamil Khalil Abu Khalid Altamimi
Title:
Vice President




Signature Page to RCF Affiliate Guaranty

--------------------------------------------------------------------------------







CANADA INITIAL GUARANTORS


                    
 
WEATHERFORD CANADA LTD.
 
 
 
 
 
By:
 /s/ John David Reed
 
Name:
John David Reed
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
WEATHERFORD (NOVA SCOTIA) ULC
 
 
 
 
 
By:
 /s/ John David Reed
 
Name:
John David Reed
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
WEATHERFORD CANADA PARTNERSHIP
 
By its Partners
 
 
 
 
 
 
 
WEATHERFORD CANADA LTD.
 
 
 
 
 
 
By:
 /s/ John David Reed
 
 
Name:
John David Reed
 
 
Title:
Vice President
 
 
 
 
 
 
PRECISION ENERGY SERVICES ULC
 
 
 
 
 
 
By:
 /s/ John David Reed
 
 
Name:
John David Reed
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
WEATHERFORD DEUTSCHE HOLDING
 
(CANADA) ULC
 
 
 
 
 
By:
 /s/ John David Reed
 
Name:
John David Reed
 
Title:
Vice President















Signature Page to RCF Affiliate Guaranty

--------------------------------------------------------------------------------







ENGLAND INITIAL GUARANTORS


                        
 
 
 
 
WEATHERFORD EURASIA LIMITED
 
 
 
By:
/s/ Euan Prentice
 
Name:
Euan Prentice
 
Title:
Director
 
 
 
 
 
 
 
WEATHERFORD U.K. LIMITED
 
 
 
 
By:
/s/ Euan Prentice
 
Name:
Euan Prentice
 
Title:
Director
 
 
 



Signature Page to RCF Affiliate Guaranty

--------------------------------------------------------------------------------







HUNGARY INITIAL GUARANTORS


                        
 
 
 
 
WEATHERFORD CAPITAL MANAGEMENT
 
SERVICES LIMITED LIABILITY COMPANY
 
 
 
By:
/s/ Bastiaan E. van Houts
 
Name:
Bastiaan E. van Houts
 
Title:
Assistant Treasurer



Signature Page to RCF Affiliate Guaranty

--------------------------------------------------------------------------------







IRELAND INITIAL GUARANTOR


                    
 
WEATHERFORD INTERNATIONAL PLC
 
 
 
 
By:
/s/ Bastiaan E. van Houts
 
Name:
Bastiaan E. van Houts
 
Title:
Assistant Treasurer



Signature Page to RCF Affiliate Guaranty

--------------------------------------------------------------------------------







LUXEMBOURG INITIAL GUARANTORS


                    
 
WEATHERFORD INVESTMENT
 
(LUXEMBOURG) S.A.R.L.
 
 
 
 
By:
/s/ Bastiaan E. van Houts
 
Name:
Bastiaan E. van Houts
 
Title:
Manager A
 
 
 
 
 
 
 
By:
/s/ Tamas Mark
 
Name:
Tamas Mark
 
Title:
Manager B
 
 
 
 
 
 
 
WEATHERFORD INTERNATIONAL
 
(LUXEMBOURG) HOLDINGS S.A.R.L.
 
 
 
 
By:
/s/ Bastiaan E. van Houts
 
Name:
Bastiaan E. van Houts
 
Title:
Manager A
 
 
 
 
By:
/s/ Tamas Mark
 
Name:
Tamas Mark
 
Title:
Manager B
 
 
 
 
 
 
 
WEATHERFORD EUROPEAN HOLDINGS
 
(LUXEMBOURG) S.A.R.L.
 
 
 
 
By:
/s/ Bastiaan E. van Houts
 
Name:
Bastiaan E. van Houts
 
Title:
Manager A
 
 
 
 
By:
/s/ Tamas Mark
 
Name:
Tamas Mark
 
Title:
Manager B



Signature Page to RCF Affiliate Guaranty

--------------------------------------------------------------------------------







NETHERLANDS INITIAL GUARANTOR


                    
 
PRECISION DRILLING SERVICES
 
(NETHERLANDS) B.V.
 
 
 
 
By:
/s/ Arnould Hermen Hensing
 
Name:
Arnould Hermen Hensing

 
Title:
Managing Director
 
 
 
 
 
 
 
WEATHERFORD INVESTMENTS HOLDING
 
B.V.
 
 
 
 
 
By:
/s/ Bastiaan E. van Houts
 
Name:
Bastiaan E. van Houts
 
Title:
Director



Signature Page to RCF Affiliate Guaranty

--------------------------------------------------------------------------------







NORWAY INITIAL GUARANTOR


                    
 
WEATHERFORD NORGE AS
 
 
 
 
By:
/s/ Eugene L Nathan
 
Name:
Eugene L Nathan
 
Title:
Authorized Signatory



Signature Page to RCF Affiliate Guaranty

--------------------------------------------------------------------------------







SWITZERLAND INITIAL GUARANTORS


                    
 
WOFS INTERNATIONAL FINANCE GMBH
 
 
 
 
By:
/s/ Julie Thomson
 
Name:
Julie Thomson
 
Title:
Director
 
 
 
 
 
 
 
WEATHERFORD WORLDWIDE HOLDINGS GMBH
 
 
 
 
By:
/s/ Bastiaan E. van Houts
 
Name:
Bastiaan E. van Houts
 
Title:
Managing Officer
 
 
 
 
 
 
 
WEATHERFORD SWITZERLAND TRADING
 
AND DEVELOPMENT GMBH
 
 
 
 
By:
/s/ Bastiaan E. van Houts
 
Name:
Bastiaan E. van Houts
 
Title:
Managing Officer
 
 
 
 
 
 
 
WEATHERFORD HOLDINGS (SWISS) 1 GMBH
 
 
 
 
By:
/s/ Bastiaan E. van Houts
 
Name:
Bastiaan E. van Houts
 
Title:
Managing Officer
 
 
 
 
 
 
 
WEATHERFORD MANAGEMENT COMPANY
 
SWITZERLAND SARL
 
 
 
 
By:
/s/ Stuart Fraser
 
Name:
Stuart Fraser
 
Title:
Managing Officer



Signature Page to RCF Affiliate Guaranty

--------------------------------------------------------------------------------











                    
 
WEATHERFORD PRODUCTS GMBH
 
 
 
 
By:
/s/ Bastiaan E. van Houts
 
Name:
Bastiaan E. van Houts
 
Title:
Managing Officer
 
 
 
 
 
 
 
WOFS SWISS FINANCE AG
 
 
 
 
By:
/s/ Philipp Andermatt
 
Name:
Philipp Andermatt
 
Title:
Member of the Board



Signature Page to RCF Affiliate Guaranty

--------------------------------------------------------------------------------







UNITED STATES INITIAL GUARANTORS


                    
 
WEATHERFORD HOLDINGS U.S. LLC
 
 
 
 
By:
/s/ Mark M. Rothleitner
 
Name:
Mark M. Rothleitner
 
Title:
Treasurer
 
 
 
 
 
 
 
WEATHERFORD U.S. HOLDINGS, L.L.C.
 
 
 
 
By:
/s/ Mark M. Rothleitner
 
Name:
Mark M. Rothleitner
 
Title:
Treasurer
 
 
 
 
 
 
 
WEATHERFORD INTERNATIONAL, LLC
 
 
 
 
By:
/s/ Mark M. Rothleitner
 
Name:
Mark M. Rothleitner
 
Title:
Treasurer
 
 
 
 
 
 
 
WEUS HOLDING, LLC
 
 
 
 
By:
/s/ Mark M. Rothleitner
 
Name:
Mark M. Rothleitner
 
Title:
Treasurer
 
 
 
 
 
 
 
WEATHERFORD ARTIFICIAL LIFT SYSTEMS, LLC
 
 
 
 
By:
/s/ Mark M. Rothleitner
 
Name:
Mark M. Rothleitner
 
Title:
Treasurer



Signature Page to RCF Affiliate Guaranty

--------------------------------------------------------------------------------











                    
 
WEATHERFORD LIMITED PARTNER, L.L.C.
 
 
 
 
By:
/s/ Jennifer Presnall
 
Name:
Jennifer Presnall
 
Title:
Vice President
 
 
 
 
 
 
 
PD HOLDINGS (USA), L.P.
 
 
 
 
By:
/s/ Mark M. Rothleitner
 
Name:
Mark M. Rothleitner
 
Title:
Treasurer
 
 
 
 
 
 
 
PRECISION DRILLING HOLDINGS, INC.
 
 
 
 
By:
/s/ Kamini D. Patel
 
Name:
Kamini D. Patel
 
Title:
President
 
 
 
 
 
 
 
PRECISION DRILLING LP, INC.
 
 
 
 
By:
/s/ Kamini D. Patel
 
Name:
Kamini D. Patel
 
Title:
President
 
 
 
 
 
 
 
PRECISION USA HOLDINGS, INC.
 
 
 
 
By:
/s/ Mark M. Rothleitner
 
Name:
Mark M. Rothleitner
 
Title:
Treasurer
 
 
 
 
 
 
 
PRECISION ENERGY SERVICES, INC.
 
 
 
 
By:
/s/ Mark M. Rothleitner
 
Name:
Mark M. Rothleitner
 
Title:
Treasurer



Signature Page to RCF Affiliate Guaranty

--------------------------------------------------------------------------------













                    
 
WEATHERFORD U.S., L.P.
 
 
 
 
By:
/s/ Mark M. Rothleitner
 
Name:
Mark M. Rothleitner
 
Title:
Treasurer
 
 
 
 
 
 
 
WEATHERFORD U.S. INVESTMENT, LLC
 
 
 
 
By:
/s/ Mark M. Rothleitner
 
Name:
Mark M. Rothleitner
 
Title:
Treasurer
 
 
 
 
 
 
 
WEATHERFORD/LAMB, INC.
 
 
 
 
By:
/s/ Mark M. Rothleitner
 
Name:
Mark M. Rothleitner
 
Title:
Treasurer



Signature Page to RCF Affiliate Guaranty

--------------------------------------------------------------------------------







Acknowledged and Agreed to:
JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
 
By:
/s/ Dave Katz
Name:
Dave Katz
Title:
Executive Director



Signature Page to RCF Affiliate Guaranty

--------------------------------------------------------------------------------






ANNEX I TO GUARANTY


Reference is hereby made to the Affiliate Guaranty (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
dated as of May [__], 2016, made by Weatherford International plc, an Irish
public limited company (the “Parent”) and each Subsidiary of the Parent listed
on the signature pages thereto (the Parent and each such Subsidiary, an “Initial
Guarantor”, and together with any additional Subsidiaries of the Parent that
become parties to the Guaranty by executing Guaranty Supplements thereto
substantially similar in form and substance hereto, the “Guarantors”), in favor
of the Administrative Agent, for the ratable benefit of the Guaranteed Parties,
under the Credit Agreement. Each capitalized term used herein and not defined
herein shall have the meaning given to it in the Guaranty.


By its execution below, the undersigned, [NAME OF NEW GUARANTOR], a
[________________][corporation] [partnership] [limited liability company] [other
form of legal entity] (the “New Guarantor”), agrees to become, and does hereby
become, a Guarantor under the Guaranty and agrees to be bound by such Guaranty
as if originally a party thereto. Without limiting the foregoing, the
undersigned hereby absolutely and unconditionally, and jointly and severally
with the other Guarantors, guarantees the punctual payment and performance when
due (whether at stated maturity, by acceleration or otherwise), of all
Guaranteed Obligations. By its execution below, the undersigned represents and
warrants as to itself that all of the representations and warranties contained
in Section 1 of the Guaranty are true and correct in all respects as of the date
hereof.1 


IN WITNESS WHEREOF, the New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this __________ day of _________, 20___.




[NAME OF NEW GUARANTOR]
By:____________________________________
Name:
Title:


Acknowledged and Agreed to:
JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:__________________________________
Name:
Title:
















































________________________________________
1 Provisions applicable to any Guarantor organized in a new Specified
Jurisdiction to be inserted.




ACTIVE 214265930v.13